DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
The use of the term “Wi-Fi” and “WiMax” (see specification [0127]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 7,613,324. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite common subject matter.
The following table illustrates the conflicting claim pairs and the corresponding mapping of limitations.
Instant Application (US App. No. 17/039,791)
Conflicting Patent (US 7,613,324)
Claim
Limitations
Claim
Limitations
1
A system for motion detection, comprising: 
at least one storage medium including a set of instructions; 
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to:
11
A computer readable medium storing computer readable program code for causing a computer to perform a method, comprising the steps of:

obtain data related to a video scene of a space from at least one video camera; 

receiving input video data of a place including a plurality of frames;

detect an object in the video scene; 

tracking objects in the frames;

classify the object as a human object or a non-human object; 

classifying objects in the frames as human and non-human targets;

when the object is classified as a human object, track movements of the human object; and 

identifying at least one of a position or location of a human target in the frames by measuring at least one of a height or aspect ratio of the human target;



determining changes in the location and position of the human target between frames; and



detecting a falling event or a getting up event when the change in at least one of the position or location exceeds a predetermined threshold by calculating a difference in at least one of the height or aspect ratio between frames and determining the change in position or location based on the difference in at least one of the aspect ratio and height determining a trajectory of the human target;

determine a posture of the human object in the video scene based on the movements of the human object.

predicting at least one of a height and position of the human target at a point in time utilizing calibration information to predict the height or position of the hl1lllan target;



comparing at least one of the predicted height or position to the actual height or position; and



detecting the falling event or the getting up event based on at least a difference between the predicted and actual height or position.


Claims 9 and 17 of the instant application recites similar corresponding subject matter to claim 1 of the instant application, and are similarly rejected in view of claim 11 of the conflicting patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0072170), herein Zhang, in view of Nabatame et al. (2016/0259969), herein Nabatame.
Regarding claim 1, Zhang discloses a system for motion detection, comprising: at least one storage medium including a set of instructions (see Zhang [0063], where a computer readable media containing software that may be used to configure a computer to perform operations of the disclosed embodiments); 
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions (see Zhang [0063], where the disclosed embodiments may be implemented by dedicated hardware, software and/or firmware, such as a computer, including one or more processors, is configured using a computer readable media containing software to perform operations of the disclosed embodiments), the at least one processor is configured to cause the system to: 
obtain data related to a video scene of a space from at least one video camera (see Zhang [0063], where a video stream of a monitored area by a video camera is provided to a monitoring location); 
detect an object in the video scene (see Zhang [0064], where the video images are processed to extract foreground blobs of interest such as human foreground blobs); 
classify the object as a human object or a non-human object (see Zhang [0064] and [0066], where human detection is performed on the extracted foreground blogs to determine if the blob is a potential human or not); 
when the object is classified as a human object, track movements of the human object (see Zhang [0072], where the locations of each of the plural human models within the 2D video image space are associated with identifying coordinates within the 2D video image space); and 
Zhang does not explicitly disclose determine a posture of the human object in the video scene based on the movements of the human object.
Nabatame teaches in a related and pertinent behavior detection method and apparatus (see Nabatame Abstract), where a position of a patient’s head is detected in a current frame and determines a track connecting the positions of the head between the frames (see Nabatame Fig. 16 and [0120]-[0121]), and the track connecting the positions of the head between a current obtained frame and a previous frame is determined if it passes a forward bending line and stand-up line to indicate whether the patient is in a standing position with a forward bending as a preliminary motion or in forward bending sitting position (see Nabatame [0126]-[0127]; see also Nabatame Fig. 8)
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Nabatame to the teachings of Zhang, such that the head positions of the detected and tracked humans are tracked between frames and the detected head motion tracks are used to determine if the tracked human is in a sitting position or standing position. 
This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. 	
In this instance, Zhang discloses a base system for analyzing video content to detect and track humans or other objects of interest in the video, where foreground object blobs are extracted and classified to determine if the foreground blob is human or not and identifying corresponding video image space coordinates for the location of the detected humans. 
Nabatame teaches a known technique of tracking the head position of detected humans between frames and using the head motion track to determine the position of the detected human as in a sitting or standing position. 
One of ordinary skill in the art would have recognized that by applying Nabatame’s technique would allow for Zhang’s system to further track the head positions of the detected humans between frames in the video and the detected head motion tracks are used to determine if the tracked human is in a sitting position or standing position, leading to an improved video analysis system that further determines the pose of detected humans in the video.

Regarding claim 2, please see the above rejection of claim 1. Zhang and Nabatame disclose the system of claim 1, wherein to determine a posture of the human object in the video scene based on the movements of the human object, the at least one processor is further configured to cause the system to: 
detect a head of the human object in the video scene (see Zhang [0072], where locations of each of the plural human models within the 2D video image space are associated identifying coordinates within the 2D video image space, and that the particular point of the human model may be the top of the human model corresponding to the human’s head; see also Nabatame Fig. 16 and [0120]-[0121], where the head position is detected); 
track movements of the head of the human object (see Nabatame Fig. 16 and [0120]-[0121], where the track of detected head positions is determined); 
determine a movement trajectory of the head of the human object from a first location in a first frame to a second location in a second frame of the video scene (see Nabatame [0120]-[0121], where the track of the detected head positions connects positions of the head between obtained frames); 
determine a length and a direction of the movement trajectory in the video scene (see Nabatame [0126]-[0127], where a standup line is set in a normal direction with respect to a line segment of the predicted line of the head movement path, the line segment connecting the lowest point of a forward bending and the position of the head in the standing position, and the track of the head movement positions is determined if it passes the stand-up line; where the track of the head position passing the stand-up line suggests that a length and direction of the track is determined for determining if the track of the head movement passes the set stand-up line); 
obtain a camera calibration model of the at least one video camera (see Zhang [0068]-[0069], where a generic flat-earth camera model can be calibrated using several human image samples; see Zhang [0073]-[0075], where a camera calibration model of known size may be used to correlate the real world size and the dimensions of the 2D video image at particular locations); 
determine a physical length of the movement trajectory in the space based on the length of the movement trajectory in the video scene and the camera calibration model (see Zhang [0086], where centroids of the 2D human models are associated with identifying coordinates in the human based camera calibration model, and may be mapped or translated to locations within the 3D real world and distances therebetween may be calculated; see Zhang [0089], where the identifying pixel location coordinates of the human models is used to determine the real world locations on the ground plane; see Nabatame [0126]-[0127], where the track of the head movement positions is determined if it passes the stand-up line, where the track of the head position passing the stand-up line suggests that a length and direction of the track is determined for determining if the track of the head movement passes the set stand-up line; where the combined teachings of Zhang and Nabatame suggests that the motion tracks of positions of the head are translated into 3D real world locations and distances); and 
determine the posture of the human object in the video scene based on the direction of the movement trajectory and the physical length of the movement trajectory (see Nabatame [0126]-[0127] and Fig. 8, where the track connecting the positions of the head between a current obtained frame and a previous frame is determined if it passes a forward bending line and stand-up line to indicate whether the patient is in a standing position with a forward bending as a preliminary motion or in forward bending sitting position; where the combined teachings of Zhang and Nabatame suggests that the patient may be determined in a standing or sitting position based on motion tracks of positions of the head translated into 3D real world locations and distances).

Regarding claim 3, please see the above rejection of claim 2. Zhang and Nabatame disclose the system of claim 2, wherein the at least one processor is further configured to cause the system to: 
determine whether the physical length of the movement trajectory is greater than a first threshold (see Nabatame [0126]-[0127], where a standup line is set in a normal direction with respect to a line segment of the predicted line of the head movement path, the line segment connecting the lowest point of a forward bending and the position of the head in the standing position, and the track of the head movement positions is determined if it passes the stand-up line; where the combined teachings of Zhang and Nabatame suggests that the track of the head position passing the stand-up line corresponds that the length of the track is greater than a threshold corresponding to the set stand-up line); 
in response to the determination that the physical length of the movement trajectory is greater than the first threshold, determine whether the direction of the movement trajectory is up or down (
see Nabatame [0126]-[0127] and [0146]-[0147], where the track of the head movement path positions is determined to pass the stand-up line indicating the patient is standing up, suggesting the track of the head movement path is upward; see Nabatame [0151], where the situation of when the patient takes a sitting position on the bed, after a stand up is detected is considered, suggesting that the track of the head movement path is downward; see also Nabatame Fig. 8 and Fig. 23); 
if the direction of the movement trajectory is down, determine the posture of the human object in the second frame of the video scene as a sitting posture and determine the posture of the human object in the first frame of the video scene as a standing posture (see Nabatame [0151], Fig. 8 and Fig. 23, where the situation of when the patient takes a sitting position on the bed, after a stand up is detected is considered, suggesting that the track of the head movement path is downward, in which the previous frame corresponding to a standing position and the current frame is sitting position); and 
if the direction of the movement trajectory is up, determine the posture of the human object in the second frame of the video scene as the standing posture and determine the posture of the human object in the first frame of the video scene as the sitting posture (see Nabatame [0126]-[0127], [0146]-[0147], Fig. 8 and Fig. 23, where the track of the head movement path positions is determined to pass the stand-up line indicating the patient is standing up, suggesting the track of the head movement path is upward, in which the previous frame corresponding to a sitting position and the current frame is standing position).

Regarding claim 5, please see the above rejection of claim 2. Zhang and Nabatame disclose the system of claim 2, wherein the camera calibration model is generated based on a learning process, the learning process including: 
obtaining sample data related to the video scene of the space, the sample data being associated with a plurality of human objects in the sitting posture (see Zhang [0069], where a generic flat-earth camera model can be calibrated using several human image samples, where the parameters of the camera model can be estimated using three or more human samples from video frames);
detecting a plurality of heads of the plurality of human objects (see Zhang [0072], where locations of each of the plural human models within the 2D video image space are associated identifying coordinates within the 2D video image space, and that the particular point of the human model may be the top of the human model corresponding to the human’s head; see also Nabatame Fig. 16 and [0120]-[0121], where the head position is detected); 
tracking movements of the plurality of heads (see Zhang [0073], where the calibration model of known size is monitored tracked and correlated through the are to be monitored during video calibration; and see Nabatame Fig. 16 and [0120]-[0121], where the track of detected head positions is determined); 
determining a plurality of average head sizes of the plurality of human objects at a plurality of respective locations in the sitting posture in a sample frame of the video scene (see Zhang [0073], where in performing the calibration, the 2D size of the human model may be calculated for each of the various locations within the 2D video image to correspond to an average human size within the real 3D world; see Nabatame [0073], where the positions of the head in the three postures, the seating position, the forward position, and the standing position are computed; where the combined teachings suggest determining the average human size of the calibration model includes an average head size of the calibration model in a sitting position);
determining a plurality of average physical head sizes of the plurality of human objects at a plurality of respective physical locations in the sitting posture in the space (see Zhang [0073], where the calibration model of known size is monitored tracked and correlated through the area to be monitored during video calibration, and the 2D size of the human model may be calculated for each of the various locations within the 2D video image to correspond to an average human size within the real 3D world; see Nabatame [0073], where the positions of the head in the three postures, the seating position, the forward position, and the standing position are computed; where the combined teachings suggest determining average human size within the real 3D world of the calibration model includes an average head size of the calibration model in a sitting position within the real 3D world); and 
generating the camera calibration model by associating the plurality of average head sizes at the plurality of respective locations in the sample frame with the plurality of average physical head sizes at the plurality of respective physical locations in the space (see Zhang [0073]-[0075], where the calibration model of known size is monitored tracked and correlated through the area to be monitored during video calibration, and the 2D size of the human model may be calculated for each of the various locations within the 2D video image to correspond to an average human size within the real 3D world, and a human-based  camera calibration model is generated based on received human model with the appropriate size along with corresponding locations with the video image; see Nabatame [0073], where the positions of the head in the three postures, the seating position, the forward position, and the standing position are computed; where the combined teachings suggest generating a human-based camera calibration model using human models which are correlate the 2D size of the human model, including the head size of the calibration model in a sitting position with a corresponding average head size in a sitting position with the real 3D world at the corresponding locations).

Regarding claim 7, please see the above rejection of claim 1. Zhang and Nabatame disclose the system of claim 1, wherein to detect the object in the video scene, the at least one processor is further configured to cause the system to perform at least one of: 
determining motion features related to the object (see Zhang [0064], where frame differencing may be used to detect moving pixels for extracting foreground blobs of interest); 
determining background changes in the video scene (see Zhang [0066], where human body pixels are detected based on the change pixel result that are significantly different from a background image model); or 
determining external features related to the object (see Nabatame [0117]-[0118], where HOG feature amounts of learning samples are used to train a classifier for identifying head detections, where positive data on human heads and negative data on bedding, beds, and bodies other than heads are used as the learning samples).

Regarding claim 8, please see the above rejection of claim 1. Zhang and Nabatame the system of claim 1, wherein to classify the object as a human object or a non-human object, the at least one processor is further configured to cause the system to determine human features related to the object (see Zhang [0064] and [0066], where human detection is performed on the extracted foreground blogs to determine if the blob is a potential human or not based on detected human body pixels  and human boundary pixels).

Regarding claim 9, it recites a method performing the system functions of claim 1. Zhang and Nabatame teach the method by performing the system functions of claim 1. Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Zhang and Nabatame are similar, mutatis mutandis.

Regarding claim 10, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 11, see above rejection for claim 10. It is a method claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 11 are similarly rejected.

Regarding claim 13, see above rejection for claim 10. It is a method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Regarding claim 15, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Regarding claim 16, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 8. Please see above claim 8 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Regarding claim 17, it recites a non-transitory computer readable medium embodying a computer program product comprising instructions configured to cause a computing device to perform the system functions of claim 1. Zhang and Nabatame teach a non-transitory computer readable medium performing the functions of claim 1 (see Zhang [0063], where the disclosed teachings may be implemented with computer readable media containing software used to configure a computer to perform the disclosed operations). Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Zhang and Nabatame are similar, mutatis mutandis.

Regarding claim 18, see above rejection for claim 17. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 18 are similarly rejected.

Regarding claim 19, see above rejection for claim 18. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Nabatame as applied to claims 3 and 9 above, and further in view of Gkioxari et al. (“Contextual Action Recognition with R*CNN”), herein Gkioxari. 
Regarding claim 6, please see the above rejection of claim 1. Zhang and Nabatame do not explicitly disclose the system of claim 1, wherein the at least one processor is further configured to cause the system to: 
determine a role of the human object in the space based at least in part on behaviors of the human object using a neural network model.
Gkioxari teaches in a related and pertinent region-based convolutional neural network for performing contextual action recognition (see Gkioxari Abstract), where an image is analyzed by a neural network to predict a score for each action in each primary region of the image and at the same time each region in a set of candidate secondary regions are analyzed to be combined and make an action prediction (see Gkioxari Fig. 2 and sect. 3 Implementation), where the action predictions include roles of the person to be classified, corresponding to a primary region, such as joggers and chambermaid (see Gkioxari sect. 4.1.3 Visualizations of secondary regions, sect. 4.2.2 Comparison with published results, Fig. 3, and Fig. 7).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Gkioxari to the teachings of Zhang and Nabatame, such that tracked humans can be further analyzed using the Gkioxari’s neural network architecture to analyze primary and second regions for contextual action recognition to make more detailed action predictions including roles of the tracked humans.
This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. 	
In this instance, Zhang and Nabatame disclose a base system for analyzing video content to detect and track humans or other objects of interest in the video, where foreground object blobs are extracted and classified to determine if the foreground blob is human or not and identifying corresponding video image space coordinates for the location of the detected humans and further track the head positions of the detected humans between frames in the video and the detected head motion tracks are used to determine if the tracked human is in a sitting position or standing position. 
Gkioxari teaches a known technique of analyzing an image by a neural network to predict a score in each primary region of the image and each region in a set of candidate secondary regions for each action which are to be combined and make an action prediction, where the action predictions include roles of the person to be classified, such as joggers and chambermaid.
One of ordinary skill in the art would have recognized that by applying Gkioxari’s technique would allow for Zhang and Nabatame’s system to further analyze primary and secondary regions of the video using the Gkioxari’s neural network architecture for contextual action recognition to make more detailed action predictions including roles of the tracked humans, leading to an improved video analysis system that further determines the action roles of detected humans in the video.

Regarding claim 14, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Allowable Subject Matter
Claims 4, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the subject matter of claim(s) 4, the prior art of record, alone or in combination fails to fairly teach or suggest the following limitations in combination with the other recited limitations:
“obtain an average head size at the first location in the first frame based on a reference data set, the first location of the head of the human object in the first frame, and the first physical location of the head of the human object in the space, wherein the average head size at the first location corresponds to an average value of head sizes of a plurality of human objects in the sitting posture; 
determine a difference between the average head size and the head size in the first frame; 
determine whether the difference is greater than a second threshold; 
determine the posture of the human object in the first frame as the standing posture in response to the determination that the difference is greater than the second threshold; and 
determine the posture of the human object in the first frame as the sitting posture in response to the determination that the difference is not greater than the second threshold” (claims 4 and 20);

“obtaining an average head size at the first location in the first frame based on a reference data set, the first location of the head of the human object in the first frame, and the first physical location of the head of the human object in the space, wherein the average head size at the first location corresponds to an average value of head sizes of a plurality of human objects in the sitting posture; 
determining a difference between the average head size and the head size in the first frame; 
determining whether the difference is greater than a second threshold; 
determining the posture of the human object in the first frame as the standing posture in response to the determination that the difference is greater than the second threshold; and 
determining the posture of the human object in the first frame as the sitting posture in response to the determination that the difference is not greater than the second threshold”.

	The above cited Zhang and Nabatame references are cited to teach a system for analyzing video content to detect and track humans or other objects of interest in the video, where foreground object blobs are extracted and classified to determine if the foreground blob is human or not and identifying corresponding video image space coordinates for the location of the detected humans and further track the head positions of the detected humans between frames in the video and the detected head motion tracks are used to determine if the tracked human is in a sitting position or standing position. 
However, Zhang and Nabatame fail to further teach or suggest, alone or in combination, obtaining an average head size at the first location in the first frame based on a reference data set, determining a difference between the average head size and the head size in the first frame, determining whether the difference is greater than a second threshold, and determining the posture of the human object as a standing posture in response to the difference being greater than the second threshold or a sitting posture in response to the difference being not greater than the second threshold.

Horie (US 2018/0300538, effectively filed 10 June 2015) teaches in a related and pertinent image processing system for human region detection of a person and determining an action of the person (see Horie Abstract), where the image processing system includes a camera which captures an image of the care receiver and a bed from the ceiling (see Horie [0045] and Fig. 1), detection human regions and part regions from the image, where the part region circumscribes the head in the image (see Horie [0060] - [0061]), evaluation values are calculated according to a distance feature and corresponding action to be determined (see Horie [0072], [0079]), where the Getting out of Bed Determination, when a distance between the image center and center of a human region is smaller than a threshold Thd1, includes setting the size of the head as an evaluation value and determining whether the head size is larger or less than a threshold Th4 to determine that the head size is equal to or larger than a certain value (see Horie [0095]-[0096]), determining a degree of change of the size of the human region is smaller than a threshold Th5 to determine that the size of the human region is reduced (see Horie [0097]), and determines a change in ratio is smaller than a threshold Th6 to determine that the position of the head changes closer to the center of the human region (see Horie [0098]).
However, Horie fails to further teach, alone or in combination, obtaining an average head size at the first location in the first frame based on a reference data set, determining a difference between the average head size and the head size in the first frame, determining whether the difference is greater than a second threshold, and determining the posture of the human object as a standing posture in response to the difference being greater than the second threshold or a sitting posture in response to the difference being not greater than the second threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                         

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661